Case FAS-CV-O2017ReA-SRE TPRUAH HS RU Ce eer Paggel i etaagelb #22353

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

EXELIXIS, INC.,
Plaintiff,

C.A. No. 19-2017 (RGA) (SRF)
CONSOLIDATED

Vv.

MSN LABORATORIES PRIVATE LIMITED
and MSN PHARMACEUTICALS, INC.,

Nowe Neuer Noe Ne Ne eee ee eee ee eee”

Defendants.
STIPULATION AND [PROPOSED] ORDER CONCERNING REMOTE DEPOSITIONS

IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiff
Exelixis, Inc. and Defendants MSN Laboratories Private Ltd. and MSN Pharmaceuticals Inc.
(together “MSN”’), subject to the approval of the Court, that the following protocol for
conducting depositions via remote means shall apply in the above-captioned matter:

1. All depositions of fact witnesses in this action shall be conducted remotely using
videoconference technology, and each deponent shall be video-recorded. The Parties shall meet
and confer before any expert deposition is taken regarding whether the terms of this Stipulation
shall apply to expert depositions.

2. The Parties agree to use Planet Depos, LLC (“Planet Depos’”’) for court reporting,
videoconference and remote deposition services. The Parties agree that a Planet Depos
employee may attend each remote deposition to video record the deposition, troubleshoot any
technological issues that may arise, and administer any virtual breakout rooms.

3. The Parties agree that these video-recorded remote depositions may be used at a
trial or hearing to the same extent that an in-person deposition may be used at trial or hearing,

and the Parties agree not to object to the use of these video recordings on the basis that the
CBS HAD VOT INGASRE PGeunTehtte RUNS ege*2%b Pe aagelb #72564

deposition was taken remotely. The Parties reserve all other objections to the use of any
deposition testimony at trial.

4. The Party offering the witness for deposition (e.g., the Party designating the
witness to testify on its behalf pursuant to Fed. R. Civ. P. 30(b)(6) or the Party that employs the
witness) shall notify counsel for the noticing Party of the jurisdiction in which the witness will sit
for the deposition and of any restrictions that may be placed on the taking of the deposition by
the laws of that jurisdiction as soon as practicable, and no later than 14 days before the
deposition is noticed to take place.

5. The deponent, court reporter, and counsel for the Parties will each participate in
the videoconference deposition remotely and separately; however, at the witness’s discretion and
to the extent permissible under applicable public health orders and restrictions, nothing shall
preclude counsel representing a witness from attending the deposition in person. Each person
attending a deposition shall ensure their environment is free from noise and distractions.

6. Consistent with Local Rule 30.6, no counsel shall initiate a private conference,
including through text message, electronic mail, or the chat feature in the videoconferencing
system, with any deponent while a question is pending, except for the purpose of determining
whether a privilege should be asserted.

7. During breaks in the deposition, the Parties may use the breakout room feature
provided by Planet Depos, which simulates a live breakout room through videoconference.
Conversations in the breakout rooms shall not be recorded. The breakout rooms shall be
established by Planet Depos prior to the deposition and controlled by Planet Depos. Nothing in

this paragraph precludes communications during breaks that are otherwise permitted.
Case LAS O21 7INGASSRE leseunmeitlts TRU VeseA1 Pdje ath el hagelb #22535

8. Remote depositions shall be recorded by stenographic means consistent with the
requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the court reporter will not be
physically present with the witness whose deposition is being taken. The Parties agree not to
challenge the validity of any oath administered by the court reporter, even if the court reporter is
not a notary public in the location where the deponent resides.

9. The court reporter will stenographically record the testimony, and the court
reporter’s transcript, including applicable errata, shall constitute the official record. Planet
Depos will simultaneously videotape the deposition and preserve the video recording. The court
reporter may be given a copy of the video recording and may review the video recording to
improve the accuracy of any written transcript.

10. The Parties agree that the court reporter is an “Officer” as defined by Federal Rule
of Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the witness via the
videoconference.

11. The Party that noticed the deposition shall be responsible for procuring a written
transcript and video record of the remote deposition. The Parties shall bear their own costs in
obtaining a transcript and/or video record of the deposition, including any costs associated with
obtaining a real-time or expedited transcript.

12. The Party that noticed the deposition shall provide Planet Depos or the other court
reporter with a copy of this Stipulation and Order at least twenty-four hours in advance of the
deposition.

13. At the beginning of each deposition, consistent with Rule 30(b)(5)(A) of the
Federal Rules of Civil Procedure, the Planet Depos or other company employee responsible for

video-recording the deposition shall “begin the deposition with an on-the-record statement that
CAt LAS ORY REASRE PUauniettte TRU VeAeiAL PkgetaU fe aagelb' #2556

includes: (i) the officer’s name and company affiliation; (11) the date, time, and place of the
deposition; (iii) the deponent’s name; (iv) the officer’s administration of the oath or affirmation
to the deponent; and (v) the identity of all persons present.”

14. At the beginning of each segment of the deposition, consistent with Rule
30(b)(5)(B) of the Federal Rules of Civil Procedure, the Planet Depos employee responsible for
video-recording the deposition shall begin that segment of the remote deposition by reciting (1)
the officer’s name and business address; (11) the date, time, and place of the deposition; and (i11)
the deponent’s name.

15. The Parties agree to work collaboratively and in good faith with Planet Depos to
assess each deponent’s technological abilities and to troubleshoot any issues at least 48 hours in
advance of the deposition so any adjustments can be made. The Parties also agree to work
collaboratively to address and troubleshoot technological issues that arise during a deposition
and make such provisions as are reasonable under the circumstances to address such issues. This
provision shall not be interpreted to compel any Party to proceed with a deposition if the
deponent cannot hear or understand the other participants or if the participants cannot hear or
understand the deponent.

16. Every deponent shall endeavor to have technology sufficient to appear for a
videotaped deposition and bandwidth sufficient to sustain the remote deposition. Counsel for
each deponent shall consult with the deponent prior to the deposition to ensure the deponent has
the required technology. If not, counsel for the deponent shall endeavor to supply the required
technology to the deponent prior to the deposition. In the case of third-party witnesses, counsel

noticing the deposition shall supply any necessary technology that the deponent does not have.
CAR ASW OAATINGASSRE seunieititae feu WeB8/d1 Page She Pagel #22857

17. The Parties agree that this Stipulation and Order applies to remote depositions of
non-parties under Rule 45 and shall work in a collaborative manner in attempting to schedule
remote depositions of non-parties. The Party noticing any third-party deposition shall provide
this Stipulation and Order to counsel for any non-party under Rule 45 a reasonable time before
the date of the deposition.

18. Counsel for the deponent will provide notice at least 7 days before the deposition
if the witness requests hard copies of the exhibits for the deposition. The party taking the
deposition will then, in good faith, work to provide hard copies of the documents to the deponent
in advance of the deposition. Such a request, however, does not preclude the party taking the
deposition from introducing additional documents at the deposition that were not previously
provided in hard copy form. Otherwise, exhibits shall be introduced electronically during the
deposition by using the Planet Depos document-sharing technology, by using the screensharing
technology within the videoconferencing platform, or by sending the exhibit to the deponent and
all individuals on the record via electronic mail.

Morris, NICHOLS, ARSHT & TUNNELL LLP HEYMAN ENERIO GATTUSO & HIRZEL LLP

 

/s/ Anthony D. Raucci /s/ Dominick, T. Gattuso

Jack B. Blumenfeld (#1014) Dominick T. Gattuso (#3630)

Anthony D. Raucci (#5948) 300 Delaware Avenue, Suite 200

1201 North Market Street Wilmington, DE 19801

P.O. Box 1347 (302) 472-7300

Wilmington, DE 19899 dgattuso@hegh.law

(302) 658-9200

jblumenfeld@morrisnichols.com Attorneys for Defendants MSN Laboratories
araucci@morrisnichols.com Private Ltd. and MSN Pharmaceuticals Inc.

Attorneys for Plaintiff Exelixis, Inc.

June 29, 2021
Cae LAC O2047 REASRE PBeeltietrte Pil VeerA Pugs SU e Bagdib #2558

Furthermore, the deposition Shall be cerrihed

consistent’ With the requirements of Role Z0LC)(1) and an errata

sheet, t¥ Anu, shalt ve compter ea and made part of the recard
No jeter ine RO Ads From completion of the Ae posits ion.

IT IS SO ORDERED, this 3ObW __ day of June. 2021.

United ee ate Judge
